                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    GABRIEL ALLEN ECKARD,                                CASE NO. C18-1053-JCC
10                            Plaintiff,                   MINUTE ORDER
11            v.

12    ASEN DESHEV, et al.,

13                            Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Plaintiff’s motion for summary judgment (Dkt.
18   No. 37). The Court previously granted Defendants’ motion for summary judgment and dismissed
19   Plaintiff’s complaint with prejudice. (Dkt. Nos. 32, 33.) Plaintiff has appealed that decision.
20   (Dkt. No. 34.) Plaintiff’s present motion for summary judgment was filed after his appeal in this
21   case, and names different defendants and causes of action than his underlying complaint.
22   (Compare Dkt. No. 6, with Dkt. No. 37). It appears that Plaintiff’s motion for summary judgment
23   should have been filed in a different case Plaintiff has in this district. See Eckard v. Thomas, et
24   al., Case No. C19-0104-RSM, Dkt. No. 5 (W.D. Wash. 2019). Therefore, the Clerk is directed to
25   STRIKE Plaintiff’s pending motion for summary judgment. (Dkt. No. 37.) Plaintiff may refile
26   his motion for summary judgment under the appropriate case number.


     MINUTE ORDER
     C18-1053-JCC
     PAGE - 1
 1        DATED this 28th day of May 2019.

 2                                           William M. McCool
                                             Clerk of Court
 3
                                             s/Tomas Hernandez
 4
                                             Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-1053-JCC
     PAGE - 2
